





CITATION:
Galka v. Stankiewicz, 2011 ONCA 428



DATE: 20110602



DOCKET: C52239



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and Gillese JJ.A.



BETWEEN



Wieslaw Galka



Appellant



and



Patryk Stankiewicz and The City of Toronto



Respondents



J. Gardners Hodder, and Howard Blitstein, for the appellant



E. Ayers and R. Squires, for the respondents



Heard: June 2, 2011



On appeal from the judgment of Justice D.F. Baltman of the
          Superior Court of Justice dated May 14, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the trial judges finding that this was not a
    reasonably foreseeable risk of harm.  There was evidence to support this
    finding.  Accordingly, the appeal is dismissed.  Costs to the City of $21,649,
  if requested.  The court hopes that the costs will not be requested.


